DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 15 November 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding Claims 14 – 20, Examiner interprets “first means for moving the blade crawler in a spanwise direction along the airfoil-shaped body” as a motorized wheel/roller and equivalents thereof.
Regarding Claims 14 – 20, Examiner interprets “second means for moving the blade crawler in a chordwise direction” as a cable, drive belt, chain, screw-drive and equivalents thereof.

Response to Arguments
Applicant’s arguments with respect to Claim 7 have been fully considered and are persuasive.  The Objection to Claim 7 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest piece of art is Munski (US 4422757). Munski discloses a method for an installed rotor craft blade having a tip (area where 30 is present), comprising:   (a) mounting a height adjustment mechanism (80) comprising a 
Regarding Claim 9, the closest piece of art is Munski (US 4422757). Munski discloses an apparatus comprising a height adjustment mechanism (80) comprising a lower part (lower part of 80) and an upper part (upper part of 80) which is coupled to the lower part of the height adjustment mechanism (Figure 6), and a grip (top of 80) attached to the upper part of the height adjustment mechanism (Figure 6), wherein the grip is configured to engage and stabilize a tip of a rotorcraft blade (Figure 6) (Col 7, line 8 – 20), and the height of the upper part of the height adjustment mechanism is adjustable by movement relative to the lower part (Col 7, line 8 – 20) (Figure 6). Munski fails to teach the remaining limitations which are critical to the applicant’s invention as they allow for the automated apparatus use on smaller and less stiff blades without overloading and harming them using structure available to a maintainer to reach the blade, as taught on Pages 34 and 36 of the filed specification.
Regarding Claim 14, the closest piece of art is Munski (US 4422757). Munski discloses a system comprising: an airfoil-shaped body (20) having leading and trailing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856